        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 1 of 41




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 ASI, INC.,                                             Civil No. 19-763 (JRT/HB)

                                    Plaintiff,

 v.                                               MEMORANDUM OPINION AND ORDER
                                                 ON DEFENDANTS’ MOTIONS TO DISMISS
 AQUAWOOD, LLC, et al.,

                                Defendants.



       Derek Y. Sugimura, Keith M. Sorge, Shelli L. Calland & Stephen A. Weisbrod,
       WEISBROD MATTEIS & COPLEY PLLC, 1200 New Hampshire Avenue, NW,
       Suite 600, Washington, DC 20036, for plaintiff;

       Stephen H. Locher & Matthew D. Callanan, BELIN MCCORMICK, PC, 666
       Walnut Street, Suite 2000, Des Moines, IA 50309; John E. Floyd, Kamal Ghali
       & Solesse L. Altman, BONDURANT, MIXSON & ELMORE, 1201 West
       Peachtree Street, NW, Suite 3900, Atlanta, GA 30309; Emily Asp, James
       Schoeberl & Stephen E. Schemenauer, STINSON LLP, 50 South Sixth Street,
       Suite 2600, Minneapolis, MN 55402; David W. Asp & Kate M. Baxter-Kauf,
       LOCKRIDGE GRINDAL NAUEN PLLP, 100 Washington Avenue South, Suite
       2200, Minneapolis, MN 55401; Dennis B. Johnson, CHESTNUT CAMBRONNE
       PA, 100 Washington Avenue South, Suite 1700, Minneapolis, MN 55401;
       and Elisabeth A. Archer & Mark E. Weinhardt, WEINHARDT LAW FIRM, 2600
       Grand Avenue, Suite 450, Des Moines, IA 50312, for defendants.


       ASI, Inc., formally known as Aviva Sports, Inc., (“Aviva”) brings this action seeking

to collect on an $8.5 million underlying judgment against Manley Toys, Ltd. Aviva alleges

that the Defendants—of which Manley Toys, Ltd. is not—are operating a RICO enterprise

and have committed other torts to prevent Aviva from collecting on that judgment. Three
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 2 of 41




separate groups of Defendants filed three separate Motions to Dismiss for lack of

personal jurisdiction under Rule 12(b)(2) and failure to state a claim under Rule 12(b)(6).

The Court will deny Defendants’ Rule 12(b)(2) motions because it has personal jurisdiction

over defendants. The Court will also deny Defendants’ Motions pursuant to Rule 12(b)(6)

because Plaintiff’s claims satisfy Rules 8 and 9(b), are not time-barred, and otherwise

allege sufficient facts to state a plausible claim on which relief can be granted.


                                      BACKGROUND


I.     THE PARTIES

       Plaintiff Aviva is a Minnesota corporation with its principal place of business in

Minnesota. (Compl. ¶ 21, Mar. 19, 2019, Docket No. 1.)

       The defendants referred to as the “Principals” consist of four natural persons: Chan

Ming Yiu, also known as Samson Chan (“Samson Chan”), Liu Yi Man, also known as Lisa

Liu (“Liu”), Brian Dubinsky (“Dubinsky”), and Chan Siu Lun, also known as Alan Chan (“Alan

Chan”). (Id. ¶¶ 22-26.) The Chans and Liu are residents of Hong Kong and Dubinsky is a

resident of California. (Id.)

       The defendants referred to as the “Executives” consist of two natural persons:

Richard Toth (“Toth”) and Michael Wu (“Wu”). (Id. ¶¶ 27-29.) Toth is a resident of Iowa

and Wu is a resident of California. (Id.)




                                             -2-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 3 of 41




       The final natural person named as a defendant is Peter Magalhaes (“Magalhaes”),

who is a resident of California, and is not referred to as an Executive or Principal in the

Complaint. (Id. ¶ 42.)

       The remaining defendants are United States or Hong Kong corporations. Toy Quest

Ltd. (“Toy Quest”) is a Hong Kong corporation with its principal place of business in Hong

Kong. (Id. ¶ 30.) Manley Toy Direct LLC (“MTD”), 1 also known as Worldwide Toy Direct,

LLC, is a Hong Kong corporation with its principal place of business in Hong Kong. (Id. ¶

31.) Toy Network, LLC (“Toy Network”) is an Iowa company with its principal place of

business in Iowa. (Id. ¶ 32.) MGS International, LLC (“MGS”) is an Iowa company with its

principal place of business in Iowa. (Id. ¶ 33.) Aquawood, LLC (“Aquawood”) also known

as Epic Studios, is a California limited liability corporation with its principal place of

business in California. (Id. ¶ 34.) Dollar Empire LLC (“Dollar Empire”) is a California

corporation with its principal place of business in California.          (Id. ¶ 35.)   Banzai

International Limited (“Banzai International”) is a Hong Kong corporation with its principal

place of business in Hong Kong. (Id. ¶ 36.) Park Lane Solutions Ltd. (“Park Lane”) is a

Hong Kong corporation with its principal place of business in Hong Kong. (Id. ¶ 37.) Jun

Tai Co. Ltd. (“Jun Tai”) is a Hong Kong corporation with its principal place of business in




1MTD is not the same entity as Manley Toys, Ltd. Manley Toys, Ltd. is not a Defendant in this
matter. MTD has been deemed served, but has not yet entered an appearance, and did not
participate in Rule 12 motion practice. (Order Granting Plaintiff’s Motion for Defendant Manley
Toy Direct, LLC to be Deemed Served, Nov. 1, 2019, Docket No. 155.)

                                             -3-
         CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 4 of 41




Hong Kong. (Id. ¶ 38.) Winning Industrial Ltd. (“Winning”) is a Hong Kong corporation

with its principal place of business in Hong Kong. (Id. ¶ 39.) Wellmax Trading Ltd.

(“Wellmax”) is a Hong Kong corporation with its principal place of business in Hong Kong.

(Id. ¶ 40.)

       The Principals, the Executives, Toy Quest Ltd., MTD, Aquawood, Dollar Empire,

Banzai International, Park Lane, and Magalhaes are collectively referred to as the “Civil

Fraud Defendants” because Count I alleges Civil Fraud against these Defendants. (Id. ¶¶

43, 570–97.)

       The Principals and Toy Quest Ltd., Jun Tai, Winning, and Wellmax are collectively

referred to as the “Sham Litigation Defendants” because Count II alleges they abused the

legal process by filing sham litigation. (Id. ¶¶ 44, 599–618.)

       The Civil Fraud Defendants and the Sham Litigation Defendants are collectively

referred to as the “Civil Conspiracy Defendants” because Count III alleges both groups

engaged in a civil conspiracy to hide their wrongdoing. (Id. ¶¶ 45, 619–23.)

       The Principals, the Executives, Toy Quest Ltd., MTD, Aquawood, Dollar Empire,

Banzai International, Park Lane, Toy Network, and MGS are collectively referred to as the

“RICO Defendants” because Counts IV and V allege violations of the Racketeer Influenced

and Corrupt Organizations (“RICO”) Act pursuant to 18 U.S.C. § 1962(c) and § 1962(d)

against them. (Id. ¶¶ 46, 624–38.)


II.    FACTUAL BACKGROUND



                                            -4-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 5 of 41




       The Court summarizes generally the facts alleged by Aviva below. Additional

alleged facts will be discussed as necessary in the specific sections analyzing the

arguments.

       Defendants are an allegedly interconnected group of individuals and corporations

(referred to collectively as “SLB Enterprise”), primarily based in Hong Kong but also with

addresses in California and Iowa, that sell toys and electronics in the United States. (Id.

¶¶ 1–2, 101.) Aviva alleges that the SLB Enterprise is run primarily by three individuals—

Samson Chan, Lisa Liu, and Brian Dubinsky—who use the corporations interchangeably

and shift resources among them to obfuscate legal proceedings. (Id. ¶¶ 1–8, 61.)

       SLB Enterprise has been selling products in the United States through various

corporate entities for over thirty years, with U.S. sales in some years totaling $100 million.

(Compl. ¶ 52–54.)      For many years, Manley Toys, Ltd. was the most prominent

corporation run by SLB Enterprise. (Id. ¶¶ 76–77.) That changed, however, on August 21,

2013, when Aviva was awarded a $8,588,931.59 judgment against Manley Toys, Ltd. in an

action brought in the United States District Court for the District of Minnesota (the

“Minnesota Judgment”). (See ECF No. 09-cv-1091, Aviva Sports, Inc. v. Fingerhut Direct

Mktg., Inc., Aug. 21, 2013, Docket No. 827.) Aviva alleges that, shortly after the

Minnesota Judgment, SLB Enterprise began to take measures to shutter Manley to avoid

paying the judgment. (Compl. ¶ 79.) For example, Aviva alleges that SLB Enterprise began

recording sales from Manley as sales by other SLB entities, including Toy Quest, Park Lane,




                                             -5-
         CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 6 of 41




and Banzai, to avoid fulfilling the judgment while continuing to ensure SLB Enterprise

profited from business in the United States. (Id. ¶¶ 183–236, 238, 246.) Aviva also alleges

SLB Enterprise, specifically the Sham Litigation Defendants, conspired to abuse the legal

process by submitting knowingly false affidavits and motions to the Court to obfuscate

legal proceedings in the United States, buy time for the Principals to begin formal

liquidation proceedings of Manley in Hong Kong, and evade Aviva’s attempts to collect on

its judgment. (See, e.g., id. ¶¶ 300–56, 471, 590.) To date, Aviva reports that Manley has

paid only a small fraction of the award. (ECF No. 09-cv-1091, Aviva Sports, Inc. v. Fingerhut

Direct Mktg., Inc., Mar. 21, 2019, Docket No. 1087; Compl. ¶ 640.)

       Aviva also alleges that the corporate shell game SLB allegedly engaged in with

Manley evidences an extensive pattern and practice from SLB, whereby when a United

States Court enters judgment against one of its entities, it simply shifts that entity’s

resources to a new corporation to avoid satisfying the judgment. (Id. ¶ 177.) 2


III.   PROCEDURAL HISTORY




2 See, e.g., Rennenger v. Aquawood, LLC, C.A. No. 4:19-00123 (S.D. Iowa); Roush v. Aquawood,
LLC, C.A. No. 4:19-00131 (S.D. Iowa); Drake v. Aquawood, LLC, C.A. No. 4:19-00132 (S.D. Iowa);
Miller v. Aquawood, LLC, C.A. No. 4:19-00134 (S.D. Iowa); Ackelson v. Aquawood, LLC, C.A. No.
4:19-00135 (S.D. Iowa). Aviva sought to centralize these RICO actions in multidistrict litigation
(“MDL”), but the Judicial Panel on Multidistrict Litigation denied the request. See In re SLB Enter.
Rico Litig., 412 F. Supp. 3d 1350, 1351 (U.S. Jud. Pan. Mult. Lit. 2019).


                                                -6-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 7 of 41




       Plaintiff commenced this action on March 19, 2019, raising claims of fraud, abuse

of process, civil conspiracy, and civil RICO violations. (Compl. ¶¶ 570–97, 599–638.)

       Defendants filed three separate motions to dismiss. First, Defendants Banzai

International Ltd., Park Lane, Toy Quest, Samson Chan, Alan Chan, Lisa Liu, MGS, and Toth

filed a motion to dismiss for lack of jurisdiction pursuant to Rule 12(b)(2) and for failure

to state a claim under Rule 12(b)(6). (Mot. to Dismiss, Sep. 10, 2019, Docket No. 80.) 3

Second, Defendants Aquawood, Magalhaes, and Dubinsky filed a motion to dismiss for

lack of personal jurisdiction pursuant to Rule 12(b)(2) and for a failure to state a claim

upon which relief can be granted under Rule 12(b)(6). (Mot. to Dismiss, Sep. 10, 2019,

Docket No. 88.) Third, Defendants Dollar Empire, Wu, and Wellmax also filed a Rule

12(b)(2) motion to dismiss for lack of personal jurisdiction and a Rule 12(b)(6) motion for

a failure to state a claim. (Mot. to Dismiss, Sep. 11, 2019, Docket No. 97.) Within each

Motion, Defendants make additional arguments regarding the law-of-the-case doctrine,

preclusion, and Rule 8 and 9(b).


                                        DISCUSSION

I.     PERSONAL JURISDICTION




3Defendants MGS and Toth filed a notice of joinder in this Motion. (Notice of Joinder, Sep. 10,
2019, Docket No. 94.)

                                              -7-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 8 of 41




   A. Standard of Review


       Federal Rule of Civil Procedure 12(b)(2) provides that a party may move to dismiss

claims for lack of personal jurisdiction. “To defeat a motion to dismiss for lack of personal

jurisdiction, the nonmoving party need only make a prima facie showing of

jurisdiction.” Epps v. Stewart Info. Servs. Corp., 327 F.3d 642, 647 (8th Cir. 2003). “As long

as there is ‘some evidence upon which a prima facie showing of jurisdiction may be found

to exist,’ the Rule 12(b)(2) motion will be denied.” Pope v. Elabo GmbH, 588 F. Supp. 2d

1008, 1014 (D. Minn. 2008) (quoting Aaron Ferer & Sons Co. v. Diversified Metals Corp.,

564 F.2d 1211, 1215 (8th Cir. 1977)). The party seeking to establish personal jurisdiction

bears the burden of proof, and “the burden does not shift to the party challenging

jurisdiction.” Epps, 327 F.3d at 647. For purposes of a prima facie showing, the Court

must view the evidence in the light most favorable to the non-moving party. Westley v.

Mann, 896 F. Supp. 2d 775, 786 (D. Minn. 2012).


   B. Law-of-the-case


       The law-of-the-case doctrine “posits that when a court decides upon a rule of law,

that decision should continue to govern the same issues in subsequent stages in the same

case.” Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 816 (1988) (quoting

Arizona v. California, 460 U.S. 605, 618 (1983)). Even so, “[a] court has the power to revisit

prior decisions of its own or of a coordinate court in any circumstance, although as a rule



                                             -8-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 9 of 41




courts should be loathe to do so in the absence of extraordinary circumstances such as

where the initial decision was ‘clearly erroneous and would work a manifest injustice.’”

Id. at 817 (quoting Arizona, 460 U.S. at 618 n. 8 (1983)). The law-of-the-case doctrine can

apply to related cases as well in certain circumstances, so long as the parties in the

subsequent action were parties in the prior action. See Travelers Prop. Cas. Ins. Co. of

Am. v. Nat’l Union Ins. Co. of Pittsburgh, Pa., 621 F.3d 697, 712 (8th Cir. 2010) (applying

law-of-the-case to subsequent subrogation claim between insurers after final judgment

was rendered on underlying coverage litigation dispute where parties in the subsequent

action were defendants in the prior actions).

       Samson Chan, Alan Chan, Lisa Liu, Dubinsky, Aquawood, Toy Quest, Park Lane, and

Banzai International argue that the law-of-the-case doctrine prevents the Court from

exercising jurisdiction over them because they appeared as non-party respondents in a

post-judgment motion for sanctions in a prior action Aviva alleged against Manley Toys,

Ltd. (ECF No. 09-cv-1091, Aviva Sports, Inc. v. Fingerhut Direct Mktg., Inc., Mar. 21, 2019,

Docket No. 1087.)

       The Court disagrees. Unlike Travelers, the Defendants seeking to apply the law-of-

the-case in this action were not parties in the prior action; instead, they were non-party

respondents to a lone, post-judgment motion for monetary and injunctive sanctions for

allegedly “aid[ing] and abet[ting]” a party to violate a post-judgment court order. (Aviva

Order at 9.)    Additionally, the Court found personal jurisdiction lacking over the




                                            -9-
       CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 10 of 41




Defendants in the prior action because of status as non-parties; the Court did not

otherwise conduct a personal jurisdiction analysis of any kind. (Id. at 9–11.)

       Accordingly, it would be inappropriate to apply the law-of-the-case doctrine here,

and the Court will deny Defendants’ Motion to Dismiss for lack of personal jurisdiction to

the extent it relies on the law-of-the-case doctrine.


   C. Claim and Issue Preclusion


       In the same vein, Defendants argue claim and issue preclusion prevents the Court

from exercising personal jurisdiction over them.

       “The preclusive effect of a federal-court judgment is defined by claim preclusion

and issue preclusion.” Taylor v. Sturgell, 553 U.S. 880, 892 (2008). Claim preclusion

prohibits relitigation of the same claims regardless of whether the claim raises the same

factual or legal issues, whereas issue preclusion prohibits relitigation of an “issue of fact

or law actually litigated and resolved in a valid court determination essential to the prior

judgment, even if the issue recurs in the context of a different claim.” Id. (internal

citations and quotations omitted).


              1. Claim Preclusion


       Claim preclusion exists when “(1) the first suit [resulted] in a final judgment on the

merits; (2) the first suit [was] based on proper jurisdiction; (3) both suits [involved] the

same nucleus of operative fact; and (4) both suits [involved] the same parties or their


                                            -10-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 11 of 41




privies.” Kolb v. Scherer Bros. Fin. Servs. Co., 6 F.3d 542, 544 (8th Cir. 1993) (citations

omitted). Here, Defendants’ assertion of claim preclusion must fail for the same reason

they successfully avoided jurisdiction in the prior action: they were not parties to that

case. Defendants also do not claim to be privities with any of the parties in the prior

action. Without such a relationship, there can be no claim preclusion.

       Accordingly, the Court will deny Defendants’ Motion to Dismiss for lack of personal

jurisdiction to the extent it relies on claim preclusion.


              2. Issue Preclusion


       Issue preclusion exists when five elements are present:

              (1) the party sought to be precluded in the second suit must
              have been a party, or in privity with a party, to the original
              lawsuit;
              (2) the issue sought to be precluded must be the same as the
              issue involved in the prior action;
              (3) the issue sought to be precluded must have been actually
              litigated in the prior action;
              (4) the issue sought to be precluded must have been
              determined by a valid and final judgment; and
              (5) the determination in the prior action must have been
              essential to the prior judgment.

Robinette v. Jones, 476 F.3d 585, 589 (8th Cir. 2007) (quoting Anderson v. Genuine Parts

Co., 128 F.3d 1267, 1273 (8th Cir. 1997)).

       Here, the issue sought to be precluded—whether the Court has personal

jurisdiction over Defendants as parties to the litigation in this RICO and tort action—is not

the same as the issue in the prior action—whether the Court had personal jurisdiction


                                             -11-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 12 of 41




over non-parties for the purposes of imposing sanctions against them. Accordingly, the

Court will deny Defendants’ Motion to Dismiss for lack of personal jurisdiction to the

extent it relies on issue preclusion.


   D. Specific Personal Jurisdiction


       1. Applicable Law


       “[T]he Court need only consider whether exercising personal jurisdiction over

[Defendants] is consistent with due process.” Pope, 588 F. Supp. 2d at 1015.

       When a federal statute does not explicitly grant personal jurisdiction, the Due

Process Clause of the Fourteenth Amendment applies. “The Due Process Clause of the

Fourteenth Amendment constrains a State's authority to bind a nonresident defendant

to a judgment of its courts.” Walden v. Fiore, 571 U.S. 277, 283 (2014). “The touchstone

of the due-process analysis remains whether the defendant has sufficient ‘minimum

contacts with [the forum state] such that the maintenance of the suit does not offend

‘traditional notions of fair play and substantial justice.’” Viasystems, Inc. v. EBM-Papst St.

Georgen GmbH & Co., 646 F.3d 589, 594 (8th Cir. 2011) (alteration in original) (quoting

Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). “The central question is whether

a defendant has purposefully availed itself of the privilege of conducting activities in the

forum state and should, therefore, reasonably anticipate being haled into court there.”

Pecoraro v. Sky Ranch for Boys, Inc., 340 F.3d 558, 562 (8th Cir. 2003) (citing Burger King



                                            -12-
       CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 13 of 41




Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985); World–Wide Volkswagen Corp. v. Woodson,

444 U.S. 286, 297 (1980)).

       The Eighth Circuit considers five factors in making a personal jurisdiction

determination:

              (1) the nature and quality of the contacts with the forum
              state;
              (2) the quantity of the contacts with the forum state;
              (3) the relation of the cause of action to the contacts;
              (4) the interest of the forum state in providing a forum for its
              residents; and
              (5) the convenience of the parties.

Bell Paper Box, Inc. v. Trans W. Polymers, Inc., 53 F.3d 920, 922 (8th Cir. 1995) (citation

omitted).

       As the Court has stated previously,

              The five-factor test essentially boils down to three: (1)
              whether the quality and quantity of the defendants contacts
              with the forum State establish minimum contacts; (2) whether
              the litigation arises out of those contacts; and finally, if the
              first two are met, (3) whether it is reasonable, considering the
              interest of the forum state and convenience to the parties, to
              force an out-of-state litigant to defend itself in the forum
              state.

Ahlgren v. Muller, 438 F. Supp. 3d 981, 987 (D. Minn. 2020) (citing 13 Wright & Arthur R.

Miller, Federal Practice and Procedure § 1069 (4th ed.)).

       When intentional torts are at issue, a defendant’s allegedly tortious conduct

outside the forum state may create sufficient minimum contacts with the forum state if,

and only if, the plaintiff meets the Calder effects test by making a prima facia showing


                                             -13-
       CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 14 of 41




that the acts were “(1) were intentional, (2) were uniquely or expressly aimed at the

forum state, and (3) caused harm, the brunt of which was suffered-and which the

defendant knew was likely to be suffered-[in the forum state].” Johnson v. Arden, 614

F.3d 785, 796 (8th Cir. 2010); see also Calder v. Jones, 465 U.S. 783, 788–90 (1984). Even

so, the Calder effects test does not displace the requirement that Defendants

purposefully “tether” the effect of their actions to forum state itself, as opposed to people

who just happen to live there. Pederson v. Frost, 951 F.3d 977, 981 (8th Cir. 2020) (quoting

Walden, 571 U.S. at 290) (noting that “the proper question is not where the plaintiff

experienced a particular injury or effect but whether the defendant’s conduct connects

him to the forum in a meaningful way.” (cleaned up)).


              2. Analysis


       Aviva has adequately alleged an intentional tort (abuse of process) that

Defendants’ expressly aimed at Minnesota with knowledge that the harm was likely to be

suffered here. Thus, if Defendants properly allege that Defendants “tether[ed] the effect

of their actions to Minnesota,” jurisdiction is proper. Id.

       Aviva alleges Defendants’ primarily tethered their contacts to Minnesota because:

(1) Samson Chan, Liu, Alan Chan, and Dubinsky (“Principals”) directed a sham motion to

intervene by Jun Tai and Winning to be filed in prior Minnesota litigation, (Compl. ¶ 340);

(2) the Principals each submitted one false statement or affidavit to the Court in the prior

Minnesota litigation, (Id. at 88 (table)); and (3) the Principals conspired to create


                                            -14-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 15 of 41




fraudulent commercial transactions between Toy Quest Ltd. in Hong Kong and Target in

Minnesota to prevent Aviva, a Minnesota company, from collecting on a judgment, (Id.

¶¶ 193, 456–61, Ex. D, Mar. 19, 2019, Docket No. 5 & Ex. E, Mar. 19, 2019, Docket No. 6).

The Court finds that the quality and quantity of these actions create a meaningful

connection to Minnesota, thereby “tether[ing]” the effect of their allegedly intentional

tortious actions to the State. Frost, 951 F.3d at 981. Moreover, at least some of Aviva’s

claims arise directly out of these contacts, satisfying the nexus element of specific

personal jurisdiction. Having found that sufficient minimum contacts and a nexus exist,

it is presumptively reasonable “to require [a defendant] to submit to the burdens of

litigation in the forum.” Burger King, 471 U.S. at 476. Defendants fail to overcome this

presumption.

       Accordingly, the Court finds that it has specific personal jurisdiction over

Defendants Samson Chan, Alan Chan, Lisa Liu, Dubinsky, and Toy Quest, and their Motion

to Dismiss under 12(b)(2) is denied.


    E. Conspiracy Jurisdiction


       In addition to specific jurisdiction discussed above, Minnesota also recognizes

conspiracy-based personal jurisdiction. 4 Yellow Brick Rd., 36 F. Supp. 3d at 864 (citing




4Although a number of Courts and the parties have apparently found that this conspiracy-based
personal jurisdiction exists under Hunt in addition to specific jurisdiction, Hunt may also be read
                                                                 (footnote continued on next page)

                                               -15-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 16 of 41




Hunt v. Nevada State Bank, 285 N.W.2d 292 (Minn. 1969)). Conspiracy-based personal

jurisdiction allows a Court to exercise personal jurisdiction over all conspirators if there

are (1) sufficient minimum contacts with at least one co-conspirator; and (2) some overt

act occurred inside the forum state to further the conspiracy. See id. 866–67 (discussing

conspiracy-based personal jurisdiction as requiring an overt act inside the forum). 5

       Aviva alleges that the Civil Conspiracy Defendants were engaged in a conspiracy.

Because the Court has specific personal jurisdiction over certain members of the alleged

conspiracy as discussed above (Samson Chan, Alan Chan, Liu, Dubinsky, and ToyQuest), it

can properly exert personal jurisdiction over the co-conspirator defendants because overt

acts alleged to further the conspiracy, including the filing of a sham motion to intervene,

false statements with the Court, and fraudulent sales with Target, occurred in Minnesota.

       Accordingly, the Court finds that it has conspiracy-based personal jurisdiction over

Toth, Wu, Magalhaes, Aquawood, Banzai International, Dollar Empire, Park Lane, and

Wellmax, and their Motion to Dismiss under 12(b)(2) is denied.




as applying a form of the Calder effects test to exert specific personal jurisdiction over non-
resident defendants engaged in a conspiracy. See, e.g., Stangel v. Rucker, 398 N.W.2d 602, 606
(Minn. Ct. App. 1986) (discussing Hunt and noting it is simply applying minimum contacts test).

5See also Peterson v. Wallace, 622 F. Supp. 2d 791, 801 (D. Minn. 2008) (noting that a “showing
of minimum contacts [is necessary] when a conspiracy with Minnesota effects is alleged”).

                                             -16-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 17 of 41




   F. RICO Jurisdiction


       Aviva alleges RICO Act violations against the RICO Defendants.               Personal

Jurisdiction for civil RICO claims is subject to 18 U.S.C. § 1965, which states the following:

              (a) Any civil action or proceeding under this chapter against
                  any person may be instituted in the district court of the
                  United States for any district in which such person resides,
                  is found, has an agent, or transacts his affairs.

              (b) In any action under section 1964 of this chapter in any
                  district court of the United States in which it is shown that
                  the ends of justice require that other parties residing in
                  any other district be brought before the court, the court
                  may cause such parties to be summoned, and process for
                  that purpose may be served in any judicial district of the
                  United States by the marshal thereof.

                  ...

               (d) All other process in any action or proceeding under this
              chapter may be served on any person in any judicial district in
              which such person resides, is found, has an agent, or transacts
              his affairs.

18 U.S.C. § 1965 (emphasis added)).

       Circuits courts are split as to whether § 1965(b) or (d) covers jurisdiction for RICO

co-conspirators, and the Eighth Circuit has not addressed the issue. The Second, Fourth,

Seventh, Ninth, Tenth, and D.C. Circuits have held, and the Third Circuit has implied, that

§ 1965(b) allows for nationwide service of process, see Brown v. Kerkhoff, 504 F. Supp. 2d

464, 490 (S.D. Iowa 2007) (collecting cases), at least when (1) at least one RICO defendant

has sufficient minimum contacts with the forum under § 1965(a); and (2) the “ends of



                                            -17-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 18 of 41




justice” so require, see PT United Can Co. v. Crown Cork & Seal Co., 138 F.3d 65, 71 (2d

Cir. 1998). On the other hand, the Fourth and Eleventh Circuits have held § 1965(d) to be

the operative service provision, resulting in more limited jurisdiction. See Brown, 504 F.

Supp. 2d at 490; FC Inv. Grp. LC v. IFX Markets, Ltd., 529 F.3d 1087, 1099 (D.C. Cir. 2008).

       Based on a plain reading of the statute, the Court finds the majority rule more

persuasive. Section 1965(a) clearly states that a civil RICO action may be “instituted” so

long as the Court has traditional personal jurisdiction over at least one defendant. If so,

the Court may exercise personal jurisdiction over “other [defendants]” if the “ends of

justice” require it. If § 1965(d) were the nationwide service clause, then sections (a) and

(b) would be superfluous. Indeed, the Courts in the Fourth and Eleventh Circuits that

have held the nationwide service provision is found in § 1965(d) do so with little to no

analysis.

       In this case, the Court has already found that it has personal jurisdiction over every

other RICO defendant except MGS; accordingly, the “ends of justice” would appear to

support exercising personal jurisdiction over MGS as well. See Brown, 504 F.Supp. at 495

(noting “the ‘ends of justice’ would be served by bringing all participants in a conspiracy

together before one court where ‘there is no other district in which a court will have

personal jurisdiction over all of the alleged co-conspirators.” (quoting Butcher’s Union

Local No. 498 v. SDC Investment, Inc., 788 F.2d 535, 539 (9th Cir. 1986)).




                                            -18-
          CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 19 of 41




         Accordingly, the Court finds that it has personal jurisdiction over MGS under §

1965(b) for the RICO claim and its Motion to Dismiss under 12(b)(2) is denied.


      G. Conclusion on Personal Jurisdiction


         Thus, the Court has personal jurisdiction over all movant-Defendants as follows:

specific personal jurisdiction over Samson Chan, Alan Chan, Lisa Liu, Dubinsky, and Toy

Quest; conspiracy-based personal jurisdiction over Toth, Wu, Magalhaes, Aquawood,

Banzai International, Dollar Empire, Park Lane, and Wellmax; and finally, RICO Jurisdiction

pursuant to 18 U.S.C. § 1965(b) over MGS.


II.      RULE 8

         Samson Chan, Alan Chan, Liu, Toy Quest, Park Lane Solutions, and Banzai

International, along with Dollar Empire, Michael Wu, and Wellmax Trading assert,

essentially, that the Complaint is too long, too confusing, and contains too many counts,

thus violating Rule 8’s pleading standards.

         Although the Complaint is long and confusing and contains many counts, it is well

within the requirement of notice pleading. See, e.g., Superior Edge, Inc. v. Monsanto Co.,

44 F. Supp. 3d 890, 899 (D. Minn. 2014) (explaining Rule 8’s low bar and noting that the

fact that defendants were able to file a detailed motion to dismiss is evidence that the

claims were sufficiently pleaded.)




                                              -19-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 20 of 41




       Accordingly, the Court will deny said Defendants’ Motions to Dismiss as to Rule 8

insufficiency.


III.   RICO CLAIMS

       Aviva alleges that the RICO Defendants: (Toy Network, MGS, Banzai, Toth, Wu,

Dollar Empire, MTD, Aquawood, Park Lane, Chan, Chan, Liu, Dubinsky, and Toy Quest)

violated 18 U.S.C. §§ 1962(c) and 1962(d).

       Section 1962(c) of the RICO Act makes it “unlawful for any person employed by or

associated with any enterprise engaged in, or the activities of which affect, interstate or

foreign commerce, to conduct or participate, directly or indirectly, in the conduct of such

enterprise's affairs through a pattern of racketeering activity or collection of unlawful

debt.” Crest Const. II, Inc. v. Doe, 660 F.3d 346, 353 (8th Cir. 2011) (citation omitted). RICO

is “a unique cause of action that is concerned with eradicating organized, long-term,

habitual criminal activity.” Id. (citation omitted). To demonstrate a violation of § 1962(c),

Aviva must show “(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering

activity.” Id. (citation omitted). To demonstrate a violation of § 1962(d), Aviva must show

conspiracy to violate §1962(c).

       A RICO claim must be pleaded with particularity under Rule 9b. Id. Defendants, in

various iterations and for various rationales, bring Motions to Dismiss under Rule 12(b)(6)

for failure to state a claim.




                                             -20-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 21 of 41




   A. Time Bar


       All Defendants argue that Aviva’s RICO claims are time-barred. Although statute-

of-limitations assertions are usually an affirmative defense, dismissal for failure to state a

claim based on statute of limitations can be appropriate if “the complaint itself

establishes the defense.” See Jessie v. Potter, 516 F.3d 709, 713 n. 2 (8th Cir. 2008).

       RICO claims are subject to a four-year limitations period. See Rotella v. Wood, 528

U.S. 549, 553 (2000). The limitations clock starts when the plaintiff discovered or should

have discovered the injury. Hope v. Klabal, 457 F.3d 784, 790 (8th Cir. 2006).

       With minimal variation, all Defendants argue that Aviva alleged similar claims in

two earlier cases, and that as a result, Aviva must have been aware of the RICO injury for

longer than four years. In particular, Defendants argue that in 2009, 2011, and 2013,

Aviva claimed that various subgroups of Defendants had hidden assets, were defrauding

creditors, and were potentially evading judgments.

       In each of these earlier cases, it appears that Aviva alleged that defendants were

scheming in similar ways to the allegations now present in the RICO complaint. However,

Aviva plausibly alleged that the actual harm it suffered as a result of the RICO Defendants’

bad behavior did not occur until 2015–2016, when the RICO defendants are alleged to

have schemed away Manley’s assets. Even if the earlier cases demonstrate that Aviva

knew Defendants were scheming, without the actual injury, the statute of limitations

cannot begin to run.



                                            -21-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 22 of 41




       In sum, Defendants’ arguments that Aviva’s injury began years earlier are

reasonable, but Aviva’s allegations of an injury in 2015-16 are plausible and the limitations

bar is not so obvious on the face of the Complaint that dismissal is appropriate at this

phase of the litigation.

       Accordingly, the Court will deny Defendants’ Motions to Dismiss as to the RICO

Time-Bar issue.


   B. Rule 9(b)


       Claims that sound in fraud, including RICO predicate acts, are subject to Rule 9(b)’s

heightened pleading standard. See Abels v. Farmers Commodities Corp., 259 F.3d 910,

920 (8th Cir. 2001). Claims subject to Rule 9(b) require claims to be pleaded with

particularity, “enabling the defendant to respond specifically, at an early stage of the case,

to potentially damaging allegations of immoral and criminal conduct.” Id. To meet this

particularity requirement, the “plaintiff must specifically allege the circumstances

constituting fraud, including such matters as the time, place and contents of false

representations[.]” Id. (citation and internal quotation marks omitted). In other words,

“the complaint must identify the ‘who, what, where, when, and how’ of the alleged

fraud.” United States ex rel. Joshi v. St. Luke's Hosp., Inc., 441 F.3d 552, 556 (8th Cir. 2006)

(citation omitted). “Where multiple defendants are asked to respond to allegations of

fraud, the complaint should inform each defendant of the nature of his alleged

participation in the fraud.” Streambend Properties II, LLC v. Ivy Tower Minneapolis, LLC,


                                             -22-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 23 of 41




781 F.3d 1003, 1013 (8th Cir. 2015) (quoting DiVittorio v. Equidyne Extractive Indus., Inc.,

822 F.2d 1242, 1247 (2d Cir. 1987)).

       Based on the sections below outlining the fraud and RICO predicate acts for all

Defendants—the who, what, when, where, and how—the Court finds that Plaintiffs have

satisfied Rule 9(b). Defendants incorrectly argue that Plaintiffs must also plead reliance

to maintain their claims under Rule 9(b). Defendants appear to conflate Rule 9(b)’s

requirements with the proximate cause requirement. Nonetheless, reliance is “not an

element of a RICO claim predicated on [mail or wire] fraud.” Schoedinger v. United

Healthcare of Midwest, Inc., 557 F.3d 872, 878 (8th Cir. 2009). 6

       Accordingly, the Court denies Defendants’ Motion to Dismiss the civil fraud and

RICO predicate claims that sound in fraud based on Rule 9(b).


    C. Injury


       Defendants Aquawood, Dubinsky, and Magalhaes argue that Aviva’s injury is its

inability to collect on the previous judgment and the costs associated with its judgment-

collection efforts, and that these injuries are not cognizable under RICO.

       A RICO injury must be “to business or property,” “caused by a RICO violation,” and

be a “concrete financial loss, and not mere injury to a valuable intangible property




6See also Allstate Ins. Co. v. Linea Latina De Accidentes, Inc., No. CIV. 09-3681 JNE/JJK, 2012 WL
1694605, at *2 (D. Minn. May 15, 2012) (noting that reliance is unnecessary to maintain a RICO
§ 1962 claim).

                                              -23-
       CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 24 of 41




interest.” Gomez v. Wells Fargo Bank, N.A., 676 F.3d 655, 660 (8th Cir. 2012) (citation and

internal quotation marks omitted). There is some disagreement as to whether a loss

related to an inability to collect on a judgment is sufficient to qualify as a RICO injury.

However, it appears that the majority of courts to consider the issue agree that if (1) there

is a valid judgment in hand and (2) plaintiffs actually attempted to collect and were

thwarted by RICO activity, then loss of opportunity to collect a judgment suffices to state

a RICO injury. See, e.g., Kaplan v. Reed, 28 F. Supp. 2d 1191, 1205 (D. Colo. 1998)

(articulating requirements for a valid RICO judgment-collection injury).

       The Court will follow the majority view, and finds that Aviva has sufficiently alleged

an injury. Therefore, the Court denies the Second Motion to Dismiss as to this ground.


   D. Predicate Acts – Individual Defendants


       Various defendants allege that Aviva has not sufficiently pleaded two predicate

acts for them individually.

       Aviva must adequately allege the RICO elements as to each individual defendant.

Craig Outdoor Advert., Inc. v. Viacom Outdoor, Inc., 528 F.3d 1001, 1027–28 (8th Cir. 2008)

(“The focus of section 1962(c) is on the individual patterns of racketeering engaged in by

a defendant, rather than the collective activities of the members of the enterprise.”

(quotation omitted)).    Accordingly, Aviva must allege two predicate acts for each

individual defendant. Aviva may allege either that the individual committed the acts

themselves, or that the individual “agreed to participate in the conduct of the enterprise


                                            -24-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 25 of 41




with the knowledge and intent that other members of the conspiracy would commit at

least two predicate acts in furtherance of the enterprise.” United States v. Henley, 766

F.3d 893, 908 (8th Cir. 2014) (citation omitted). “To constitute racketeering activity under

RICO, the predicate acts must be related and must ‘amount to or pose a threat of

continued criminal activity.’” Dahlgren v. First Nat. Bank of Holdrege, 533 F.3d 681, 689

(8th Cir. 2008) (quoting H.J. Inc. v. Northwestern Bell Tel. Co., 492 U.S. 229, 239 (1989)).


       1. Dubinsky


       As to Dubinsky individually, the Complaint states that he:

          • Was the sole US employee of Manley and that he is linked as
            a “legal consulting agent,” “litigation representative,” and
            contact person for Manley, MTD, Toy Quest and Aquawood.
            (Compl. ¶¶ 100-102.)
          • Was involved in sham litigation on behalf of the SLB
            Enterprise. (Id. ¶¶ 135, 139, 141.)
          • After a deposition in 2017, he told Aviva that he, the Chans,
            and others would always stay “one step ahead” of Aviva, and
            that they were adept at moving assets and business
            relationships, and had tricked Toys R Us into continuing to do
            business with him. (Id. ¶ 266.)
          • Made false claims in declarations filed in court, including:
                o Aquawood and Dubinksy did not have control or
                   decision-making authority over Manley (D. Minn. 2016)
                o Aquawood is an independent sales representative
                   (D.N.J. 2017)
                o Aquawood and Dubinksy did not have control or
                   decision-making authority over Manley (D. Minn.
                   2018). (Id. ¶ 471.)
          • Gave false testimony in a 2017 deposition, including that:
                o He did not know the relationship between the alleged
                   owner of Aquawood and the Chans
                o He did not know about Manley products

                                            -25-
       CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 26 of 41




                 o He did not know about Manley’s use of the Toy Quest
                   name
                 o He did not know if he had ever been to Vancouver,
                   despite having recently signed a declaration in
                   Vancouver. (Id. ¶ 484.)
                 o He was involved or at least aware of the decision for
                   Toy Quest to get involved in sham litigation in
                   Tennessee. (Id. ¶ 492.)

      Dubinsky argues that litigation activities cannot be the basis of RICO fraud claims

and that perjury and false testimony are not RICO predicates. Although perjury alone is

not a predicate act under RICO, courts have found that false litigation documents can

support a mail/wire fraud RICO claim. See United States v. Eisen, 974 F.2d 246, 253 (2d

Cir. 1992) (“[W]here, as here, a fraudulent scheme falls within the scope of the federal

mail fraud statute and the other elements of RICO are established, use of the mail fraud

offense as a RICO predicate act cannot be suspended simply because perjury is part of the

means for perpetrating the fraud.”).

       Dubinsky instead points to Luther v. Am. Nat. Bank of Minnesota, No. CIV. 12-1085

MJD/LIB, 2012 WL 5471123, at *6 (D. Minn. Oct. 11, 2012), report and recommendation

adopted, No. CIV. 12-1085 MJD/LIB, 2012 WL 5465888 (D. Minn. Nov. 9, 2012) (collecting

cases and finding that “Even if any litigation documents that were filed by the Defendant's

counsel in the state court proceedings were false or fraudulent, as numerous courts

around the country have held, such documents, generally, cannot be the basis of a RICO

claim.”). However, the distinction between the two lines of cases seems to be based on

whether the RICO claim sounds entirely in perjury and false testimony, or whether the


                                           -26-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 27 of 41




false court filings are merely one aspect of the claim. See, e.g., Feld Entm’t Inc. v. Am.

Soc. for the Prevention of Cruelty to Animals, 873 F. Supp. 2d 288, 318 (D.D.C. 2012)

(litigation activities can serve as RICO predicate acts as long as there are additional

allegations of racketeering activity).

       Here, abusive litigation is only one element in the broader RICO conspiracy

allegations. Because there are additional allegations of racketeering activity, the Court

finds that false litigation acts, in conjunction with the broader conspiracy, are sufficient

to constitute predicate acts. Accordingly, the Court denies Dubinsky’s Motion to Dismiss

on this ground.


              2. Lisa Liu


                     a. Predicate Acts:

       As to Liu individually, the Complaint states that she:

          • Recommended that Manley should change the descriptions
            of their company documents so that they could avoid royalty
            payments to Six Flags. (Compl. ¶ 154.)
          • “[C]aused numerous letters to be sent by either mail or wire”
            between 2014-and 2016 from Hong Kong to the US, falsely
            telling retailers that Manley Toys Ltd. was changing its name
            to Toy Quest Ltd. and that Toy Quest Ltd. products have
            been in the market for over 18 years. (Id. ¶¶ 190–92.)
          • Liu is the “authorized signatory for Toy Quest in the
            bankruptcy COI. (Id. ¶ 379.)
          • Along with the other Principals, retained possession of
            Manley’s document server and refuses to allow the
            Liquidators access. (Id. ¶ 386.)




                                            -27-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 28 of 41




           • Falsely claimed in a declaration that she was not aware of
             and made no decisions on behalf of Manley regarding post-
             judgment discovery. (D. Minn. 2018). (Id. ¶ 471.)

                      b. Extraterritoriality

       Liu argues that Aviva’s allegations regarding wire fraud must fail because Liu

submitted the declaration in question from Hong Kong, and wire fraud does not apply

extraterritorially.

       RICO applies extraterritorially, “but only to the extent that the predicates alleged

in a particular case themselves apply extraterritorially. Put another way, a pattern of

racketeering activity may include or consist of offenses committed abroad in violation of

a predicate statute for which the presumption against extraterritoriality has been

overcome.” RJR Nabisco, Inc. v. European Cmty., 136 S. Ct. 2090, 2102 (2016). “The mail

and wire fraud statutes do not indicate an extraterritorial reach.” Bascuñán v. Elsaca, 927

F.3d 108, 121 (2d Cir. 2019) (citing European Cmty. v. RJR Nabisco, Inc., 764 F.3d 129, 141

(2d Cir. 2014), rev'd on other grounds, 136 S.Ct. 2090). As a result, to successfully plead

mail or wire fraud as a RICO predicate, Aviva must show sufficient domestic conduct for

the relevant acts.

       Although the Eighth Circuit has not reached the issue, the Second Circuit analyzed

the issue in detail and found that “a claim predicated on mail or wire fraud involves

sufficient domestic conduct when (1) the defendant used domestic mail or wires in

furtherance of a scheme to defraud, and (2) the use of the mail or wires was a core



                                               -28-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 29 of 41




component of the scheme to defraud,” given a domestic injury. Elsaca, 927 F.3d 108 at

122. The court there announced that “while a defendant's location is relevant to whether

the regulated conduct was domestic, the mail and wire fraud statutes do not give way

simply because the alleged fraudster was located outside the United States.” Id. at 123.

       Here, Aviva has pleaded that Liu, while in Hong Kong, used the wires “in

furtherance of ‘[a] scheme or artifice to defraud, or for obtaining money or property by

means of false or fraudulent pretenses, representations, or promises.’” Skilling v. United

States, 561 U.S. 358, 369 n.1 (2010) (quoting 18 U.S.C. § 1341 (mail fraud); id. § 1343 (wire

fraud)). The injury is clearly domestic. Furthermore, Liu is alleged to have submitted the

false declaration to U.S.-based counsel, who then submitted it to U.S. courts, thus using

domestic wires.

       Accordingly, the Court finds that the wire fraud allegation against Liu is not barred

by extraterritoriality.

                      c. Witness Litigation Privilege

       Similar to the litigation-related arguments presented by Dubinksy, Liu argues that

any false testimony that she gave is barred by the “witness litigation privilege.” First, it

does not appear that the privilege would apply to a declaration, given the way the Fourth

Circuit described the privilege: “When a witness takes the oath, submitting his own

testimony to cross-examination, the common law does not allow his participation to be

deterred or undermined by subsequent collateral actions for damages.” Day v. Johns




                                            -29-
       CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 30 of 41




Hopkins Health Sys. Corp., 907 F.3d 766, 771 (4th Cir. 2018). Liu does not suggest that

there was any cross examination or other testimony in connection with the submission of

the declaration. Furthermore, as discussed above, the Court finds that submission of false

litigation documents, in conjunction with a broader RICO scheme, can be a predicate act.

Accordingly, the Court declines to find any privilege over these statements.

      Overall, the Court denies Liu’s Motion to Dismiss on this ground.


             3. Samson Chan


                    a. Predicate Acts

      As to Samson Chan individually, the Complaint states that he:

          • Made false claims in declarations filed in court, including:
                o That he had retired from day to day operations and
                    from being the CEO of Manley, and was not aware of
                    and made no decisions on behalf of Manley regarding
                    post-judgment discovery. (D. Minn 2016). (Compl. ¶¶
                    471, 586.)
                o That he had retired from day to day operations and
                    from being the CEO of Manley, and was not aware of
                    and made no decisions on behalf of Manley regarding
                    post-judgment discovery. (D. Minn 2018). (Id. ¶¶ 471,
                    590.)
          • Made false claims to a Hong Kong court, including that he did
            not know whether Manley was operating as Toy Quest Ltd.
            (Id. ¶ 488.)
          • Refused to grant access to Liquidators to Manley document
            server. (Id. ¶ 525.)

                    b. USC § 152




                                          -30-
        CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 31 of 41




       First, Samson Chan argues that the Eighth Circuit has not found a violation of 18

USC § 152 to be a predicate RICO act, and thus the Court should not consider it as such.

       Certain crimes are statutorily excluded as RICO predicates. 18 U.S.C. § 1961(1)(D)

specifically excludes crimes under 18 U.S.C. § 157 as RICO predicates; however, that

statute does not discuss § 152. Courts have found no bar to alleging § 152 crimes as

predicate acts, and Samson Chan cites no contrary caselaw. See, e.g., Cadle, Co. v.

Flanagan, 271 F. Supp. 2d 379, 385 (D. Conn. 2003). (“There is, however, no indication in

the language of the statute that section 152 bankruptcy violations are excluded as well.”).

Samson Chan argues that because Aviva’s allegations under § 152 could potentially fall

under § 157, they should be excluded. However, it is not relevant that Samson Chan’s

actions could potentially fall into multiple categories; here, Aviva has pleaded violations

of § 152, not § 157, so there is no bar.

       Samson Chan additionally argues that § 152 does not apply extraterritorially

because the statute does not specifically state that it has extraterritorial application. As

discussed above, RICO applies extraterritorially, “but only to the extent that the

predicates alleged in a particular case themselves apply extraterritorially.” RJR Nabisco,

136 S. Ct. at 2102. Here, Samson Chan is alleged to have provided false information, while

in Hong Kong, to a Hong Kong court. However, the alleged intent of the crime was to

impact domestic bankruptcy proceedings. The statute’s concern is a fraudster’s impact

and conduct relating to title 11 proceedings in the United States. Following the same logic




                                           -31-
       CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 32 of 41




set out in Elsaca, as long as the title 11 proceedings intentionally affected by the fraud or

concealment were domestic, there is sufficient domestic conduct for the Court to find a

RICO predicate. 927 F.3d at 122-23; see also Stegeman v. United States, 425 F.2d 984,

986 (9th Cir. 1970) (“To exclude concealments by debtors outside the United States from

the statute's coverage would frustrate the statute's purpose by creating an obvious and

readily available means of evasion.”).

       Finally, Samson Chan repeats the litigation activities and witness immunity

arguments the Court rejected above, and which the Court rejects here for the same

reasons.

       Accordingly, the Court denies Samson Chan’s Motion to Dismiss on this ground.


              4. Alan Chan


       As to Alan Chan individually, the Complaint states that he:

           • Was President and/or manager of Manley, and then moved to
             be manager of Park Lane. (Compl. ¶¶ 93, 225.)
           • Directed litigation on behalf of several of defendant
             companies. (Id. ¶ 140.)
           • Controls three of the give companies on the bankruptcy COI.
             (Id. ¶ 379.)
           • Made false claims in declarations filed in court, including:
                 o That Manley and Toy Quest Ltd kept separate accounts
                     and did not commingle funds (N.D. Tex. 2015), (N.D. Ill.
                     2015), (M.D. Tenn. 2015). (Id. ¶ 466.)
                 o That he was not responsible for any Manley decisions
                     regarding post-judgment discovery. (D. Minn. 2016),
                     (D. Minn. 2018). (Id. ¶ 471.)




                                            -32-
       CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 33 of 41




Alan Chan repeats Liu and Samson Chan’s arguments about litigation privilege and

extraterritoriality. However, as discussed above, these are not bars to RICO predicate

acts. Accordingly, the Court denies Alan Chan’s Motion to Dismiss on this ground.


             5. Michael Wu


      As to Wu individually, the Complaint states that he:

          • Caused Dollar Empire to allow Banzai to fraudulently use
            Dollar Empire’s name on customs forms. (Id. ¶ 434.)
          • Made false claims in declarations filed in court, including:
               o That Dollar Empire was just a customer of Toy Quest
                   and Banzai (C.D. Cal. 2017). (Id. ¶ 471.)
               o That Dollar Empire was a consignee of Banzai
                   International (C.D. Cal. 2017). (Id.)
               o That Dollar Empire had no interest in consigned goods
                   and received no revenue from Banzai. (C.D. Cal. 2018).
                   (Id.)

      Wu makes similar arguments about the witness litigation privilege and litigation

activities that the Court denied above. Accordingly, the Court denies Wu’s Motion to

Dismiss on this ground.


             6. Toth


      Although Toth joined the Motion to Dismiss submitted by Banzai, Park Lane, Toy

Quest, Liu, and the Chans, he does not explain how or why the Complaint is deficient as

to the RICO predicates, other than merely asserting that it is. The burden is on the party

making the motion, and Toth did not carry the burden.



                                          -33-
       CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 34 of 41




      Without more, the Court will deny Toth’s Motion to Dismiss.


   E. Predicate Acts – Corporate Defendants


      The corporate defendants make similar arguments to the individual defendants,

For the most part, Aviva appears to rely on agency theory to hold the corporate

defendants liable for their employees. See, e.g., Gunderson v. ADM Inv'r Servs., Inc., No.

C96-3148-MWB, 2001 WL 624834, at *19 (N.D. Iowa Feb. 13, 2001) (finding that when a

corporate person’s agents promote the scheme, resulting in a benefit for the company,

the corporate person may be held vicariously liable under RICO).


      1. Toy Quest


      The Complaint alleges that Toy Quest:

          • Sent numerous letters to be sent by either mail or wire
            between 2014-and 2016 from Hong Kong to the US, falsely
            telling retailers that Manley Toys Ltd. was changing its name
            to ToyQuest Ltd. and that Toyquest Ltd. products have been
            in the market for over 18 years. (Compl. ¶¶ 190–92, 458,
            467.)
          • Was merely an alter-ego of Manley. (throughout; see, e.g.,
            id. ¶ 229.)
          • Defrauded retailers into paying Toy Quest instead of Manley
            to avoid collection efforts. (Id. ¶¶ 214–16.)
          • Submitted a fabricated affidavit from a fictitious person. (Id.
            ¶¶ 312–14.)
          • Improperly intervened in court proceeding in the Middle
            District of Tennessee without basis. (Id. ¶¶ 325–28.)
          • Made false claims in declarations filed in court, including:




                                          -34-
       CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 35 of 41




               o That Manley and Toy Quest kept separate accounts
                  and did not commingle funds (N.D. Tex. 2015) (N.D. Ill.
                  2015) (M.D. Tenn. 2015). (Id. ¶ 466.)
               o That Aviva was in violation of bankruptcy stay (D. N.J.
                  Bankr. 2016). (Id. ¶ 471.)
               o That Dollar General did not owe money to Manley but
                  instead to Toy Quest. (M.D. Tenn. 2017). (Id.)
               o False descriptions of Toy Quests interactions with
                  Dollar General and Manley (D.NJ Bankr. 2017). (Id.)
          • Submitted false claims for proof against Manley’s estate in
            bankruptcy. (Id. ¶¶ 495-501.)

       Even without considering agency theories of corporate liability, Aviva has alleged

sufficient predicate acts for Toy Quest.

       Accordingly, the Court denies Toy Quest’s MTD on this ground.


              2. Aquawood


       The Complaint alleges that Aquawood:

          • Made false claims in declarations filed in court, including:
               o Aquawood and Dubinksy did not have control or
                   decision-making authority over Manley (D. Minn.
                   2016). (Id. ¶ 471.)
               o Aquawood is an independent sales representative
                   (D.N.J. 2017). (Id.)
               o Aquawood and Dubinksy did not have control or
                   decision-making authority over Manley (D. Minn.
                   2018). (Id.)
          • Held Manley books and records and failed to turn them over to Manley
            Liquidators. (Id. ¶ 523.)
          • Colluded in falsely labelling Dollar Empire a “consignee.” (Id. ¶ 530.)




                                           -35-
       CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 36 of 41




      Even without considering agency theories of corporate liability, Aviva has alleged

sufficient predicate acts for Aquawood. Accordingly, the Court denies Aquawood’s

motion to dismiss on this ground.


             3. Dollar Empire


      The Complaint alleges that Dollar Empire:

          • Fraudulently made payments to Toy Quest in Hong Kong.
            (Id. ¶ 463.)
          • Caused Dollar Empire to allow Banzai to fraudulently use
            Dollar Empire’s name on customs forms. (Id. ¶ 434.)
          • Made false claims in declarations filed in court, including:
                o That Dollar Empire was just a customer of Toy Quest
                    and Banzai (C.D. Cal. 2017). (Id. ¶ 471.)
                o That Dollar Empire was a consignee of Banzai
                    International (C.D. Cal. 2017). (Id. ¶ 530.)
                o That Dollar Empire had no interest in consigned goods
                    and received no revenue from Banzai. (C.D. Cal. 2018).
                    (Id. ¶ 471.)

      Even without considering agency theories of corporate liability, Aviva has alleged

sufficient predicate acts for Dollar Empire. Accordingly, the Court denies Dollar Empire’s

motion to dismiss on this ground.


             4. Park Lane


      The Complaint alleges that Park Lane:

          • Made false claims in declarations filed in court, including:
              o That Park Lane was not aware of and did not make any
                  decisions on behalf of Manley regarding post-judgment
                  discovery (D. Minn. 2018). (Id. ¶ 471.)


                                          -36-
       CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 37 of 41




          • Is an alter-ego/shell for Manley. (Id. ¶ 224.)
          • Participated in allowing Dollar Empire to coordinate
            shipments to conceal assets. (Id. ¶ 446.)

      This is a sparse set of pleadings, but the Court finds it to be enough to pass the

motion to dismiss stage. Accordingly, the Court denies Park Lane’s motion to dismiss on

this ground.


               5. Banzai International


      The Complaint alleges that Banzai International:

           • Falsely listed Dollar Empire as its importer of record or
             consignee in order to conceal assets. (Id. ¶ 530.)
           • Withheld/concealed information regarding post-judgment
             interrogatories. (Id. ¶ 582.)
           • Is a Manley alter-ego developed in 2016 to avoid creditors.
             (Id. ¶¶ 229-31.)

       Likewise, though the allegations could be more robust, the Court finds them

sufficient to pass the motion to dismiss stage. Accordingly, the Court denies Banzai

International’s motion to dismiss on this ground.


               6. MGS


      Although MGS joined the Motion to Dismiss submitted by Banzai, Park Lane, Toy

Quest, Liu, and the Chans, it does not explain how or why the Complaint is deficient as to

the RICO predicates, other than merely asserting that it is. The burden is on the party




                                          -37-
       CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 38 of 41




making the motion, and MGS did not carry the burden. Accordingly, the Court will deny

MGS’s Motion to Dismiss.


    F. Proximate Cause


       Defendants appear to argue that Aviva must show that each defendant took

actions that proximately caused its alleged injury.

       The Supreme Court has clarified that RICO requires proximate cause, but does not

appear to require plaintiffs plead proximate cause to each predicate act, or necessarily

even as to each defendant. See Holmes v. Sec. Inv'r Prot. Corp., 503 U.S. 258, 276 (1992)

(“We hold that, because the alleged conspiracy to manipulate did not proximately cause

the injury claimed, SIPC's allegations and the record before us fail to make out a right to

sue petitioner under § 1964(c).”) (emphasis added). 7 The Court is not aware of any case

supporting Defendants’ stringent interpretation.

       Aviva has sufficiently alleged proximate cause to link the conspiracy (Defendants

working together to fraudulently shuffle and remove assets) to their injury of being

unable to recover on a judgment. Accordingly, Aviva has demonstrated sufficient

proximate cause to survive a motion to dismiss and deny Defendants’ Motion on this

ground.




7 See also, e.g., Hamm v. Rhone-Poulenc Rorer Pharm., Inc., 187 F.3d 941, 953 (8th Cir. 1999)
(noting that “appellant's injuries were not proximately caused by the employer's racketeering
activity”).

                                            -38-
         CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 39 of 41




      G. Conclusion


         In sum, the Court will deny Defendants’ Motions to Dismiss the RICO claims for

failure to state a claim.

IV.      ABUSE OF PROCESS

         Wellmax argues that the abuse of process claim is time-barred because the statute

of limitations for abuse of process is two years, and the abuses were alleged to have

occurred in December 2015.

         Although statute-of-limitations assertions are usually an affirmative defense,

dismissal for failure to state a claim based on statute of limitations can be appropriate if

“the complaint itself establishes the defense.”       See Potter, 516 F.3d at 713 n. 2.

“Minnesota has not expressly decided the limitation period for abuse of process actions.”

28 Minn. Prac., Elements of an Action § 1:6. The only federal case to consider the issue

expressly declined to determine whether the limitations period was two years or six. See

Meyer v. Ekola, No. 15-CV-2564 (SRN/HB), 2017 WL 9274728, at *3 (D. Minn. May 26,

2017), report and recommendation adopted, No. 15-CV-2564 (SRN/HB), 2017 WL

4040996 (D. Minn. Sept. 13, 2017), aff'd sub nom. Meyer v. Haeg, 762 F. App'x 353 (8th

Cir. 2019) (finding that “the abuse of process claim is time-barred, whether under the six-

year statute of limitations of Minn. Stat. § 541.05, subd. 1, or the two-year statute of

limitations of Minn. Stat. § 541.07”).




                                            -39-
       CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 40 of 41




      Here, because the limitations period itself is not clear, the defense is not obvious

on the face of the complaint. For the purposes of this Motion, the Court will assume that

the limitations period is the more generous six years afforded by the catch-all provisions

of Minn. Stat. § 541.05, subd. 1. Accordingly, the Court will deny Wellmax’s Motion to

Dismiss on statute of limitations grounds.


V.    CIVIL CONSPIRACY

      Aviva alleges civil conspiracy claims based on the underlying torts of Fraud and

Abuse of Process claims against all Defendants.

      To establish a civil conspiracy claim under Minnesota law, “a claimant must show

that two or more people worked together to accomplish (1) an unlawful purpose or (2) a

lawful act by unlawful means.” Robert Allen Taylor Co. v. United Credit Recovery, LLC, No.

A15-1902, 2016 WL 5640670, at *11 (Minn. Ct. App. Oct. 3, 2016) (citing Harding v. Ohio

Cas. Ins. Co., 41 N.W.2d 818, 824 (Minn. 1950)). “A conspiracy claim is properly dismissed

when not supported by an underlying tort.” Id. (citing D.A.B. v. Brown, 570 N.W.2d 168,

172 (Minn. App. 1997)).

      Because the Court declined to dismiss the underlying fraud and abuse of process

tort claims, there remains sufficient basis to support Aviva’s civil conspiracy claims.

Accordingly, the Court will deny Defendants’ Motion to Dismiss as regards the civil

conspiracy claim.




                                             -40-
       CASE 0:19-cv-00763-JRT-HB Doc. 189 Filed 10/06/20 Page 41 of 41




                                       ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendants’ Motions to Dismiss [Docket Nos. 80, 88, and 97] are

DENIED.




DATED: October 5, 2020                          ______                     ______
at Minneapolis, Minnesota.                             JOHN R. TUNHEIM
                                                           Chief Judge
                                                   United States District Court




                                         -41-
